IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 97 MM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
ALEXANDER L. GARCIA,          :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.